Name: Council Regulation (EEC) No 2129/80 of 4 August 1980 on arrangements or imports into the United Kingdom of certain textile products originating in the Arab Republic of Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 8 . 80 Official Journal of the European Communities No L 207/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2129/80 of 4 August 1980 on arrangements for imports into the United Kingdom of certain textile products originating in the Arab Republic of Egypt HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom of the catego ­ ries of products originating in the Arab Republic of Egypt specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries (1), as last amended by Regulation (EEC) No 2143/79 (2), and in particular Articles 11 and 15 thereof, Having regard to the proposal from the Commission, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limits may be established ; whereas imports into the United Kingdom of shirts, T-shirts, lightweight fine knit roll , polo or turtle neck jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton (category 4) and of woven cotton terry fabrics, toilet and kitchen linen of woven cotton terry fabrics (cate ­ gory 9), originating in the Arab Republic of Egypt, have exceeded the respective levels referred to in para ­ graph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 , the Arab Republic of Egypt was notified on 5 March 1980 of requests for consultations ; whereas, following those consultations, it is desirable to make the products in question subject to quantitative limits for the years 1980 to 1982 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from the Arab Republic of Egypt between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980, Article 2 1 . Products as referred to in Article 1 , shipped from the Arab Republic of Egypt to the United Kingdom before the date of entry into force of this Regulation , and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2. Imports of products shipped from the Arab Republic of Egypt to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from the Arab Republic of Egypt to the United Kingdom on or after 1 January 1980 and released for free circu ­ lation there shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 365, 27 . 12. 1978 , p. 1 . O OJ No L 248, 2. 10 . 1979, p. 1 . It shall apply until 31 December 1982. No L 207/2 Official Journal of the European Communities 9 . 8 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1980. For the Council The President G. THORN ANNEX Cate ­ gory CCT heading No NIMEXE code (1980) Description Member States Units Quantitative limit from 1 January to 31 December 1980 1981 1982 4 60.04 B I a) B II a) B IV d) 1 aa) dd) 2 dd) 60.04-19 ; 23 ; 71 ; 79 ; 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll, polo or turtle neck jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton UK 1 000 pieces 575 ( ») 598 622 9 55.08 62.02 B III a) 1 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; Toilet and kitchen linen of woven cotton terry fabrics UK tonnes 300 318 337 (') An additional quantity of 125 000 pieces has been fixed for the year 1980.